Citation Nr: 9933396	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  94-14 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of a mandible fracture.

2.  Entitlement to an initial compensable disability 
evaluation for residuals of a fracture of the right ulna.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the basilar skull with 
headaches.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  

As the veteran noted disagreement with the assignment of the 
initial disability evaluations granted in the May 1993 rating 
determination for her status post basilar fracture with 
headaches and residuals of a right ulna fracture, the 
propriety of the rating during the time period from the date 
of her requests for service connection for these disorders 
are currently before the Board.  Grantham v. Brown, 114 F.3d 
1156 (1997); Fenderson v. West, 12 Vet. App. 119 (1999).  
Pursuant to a February 1999, remand from the Board, the RO 
has evaluated the veteran's claim in light of Fenderson. 

As was noted in the Board's previous remand, the veteran 
asserted in her substantive appeal that her service connected 
disabilities prevented her from being employed.  The 
statement could be construed as a claim for a total rating 
based on individual unemployability.  Where the veteran 
raises a claim that has not yet been adjudicated, the proper 
course is to refer that issue to the RO.  Bruce v. West, 11 
Vet. App. 405 (1998).  This issue is, accordingly, referred 
to the RO for adjudication.


FINDING OF FACT

The evidence of record does not indicate any limitation of 
motion or loss of masticatory function.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of a mandible fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.31, 4.150, Diagnostic Codes 9902, 9903, 9904, 
9905 (1993 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the course of the appeal the rating criteria for 
dental and oral disorders, including Diagnostic Code 9905 
were amended as of February 17, 1994.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the regulations in effect prior to February 17, 1994, 
(former regulations), a 10 percent evaluation was warranted 
for any definite limitation of motion of the 
temporomandibular articulation interfering with mastication 
or speech.  The next higher schedular evaluation, 20 percent, 
was warranted for limitation of motion of the 
temporomandibular articulation to 1/2 inch (12.7 mm.).  A 40 
percent schedular evaluation was assigned for limitation of 
motion of the temporomandibular articulation to 1/4 inch (6.3 
mm.).  38 C.F.R. §  4.150, Diagnostic Code 9905.

Under Diagnostic Code 9902, loss of approximately one-half of 
the mandible involving temporomandibular articulation 
warranted a 50 percent evaluation, and loss of approximately 
one-half of the mandible not involving temporomandibular 
articulation warranted a 30 percent evaluation.  Under 
Diagnostic Code 9903, a 10 percent evaluation was warranted 
for moderate nonunion of the mandible, while a 30 percent 
evaluation was warranted for severe nonunion of the mandible.  

Diagnostic Code 9904 pertains to malunion of the mandible.  
Slight displacement warranted a noncompensable evaluation; 
moderate displacement warranted a 10 percent evaluation; and 
severe displacement warranted a 20 percent disability 
evaluation.  

Under the regulations in effect as of February 17, 1994, (new 
regulations) a 10 percent disability evaluation is warranted 
for limitation of motion of the inter-incisal range from 31 
to 40 mm, while a 20 percent evaluation is assigned for 
limitation of motion from 21 to 30 mm.  A 30 percent 
evaluation is warranted for limitation of motion of the 
inter-incisal range from 11 to 20 mm, while a 40 percent 
schedular evaluation is warranted for limitation of motion of 
the inter-incisal range from 0 to 10 mm.  The Board notes 
that ratings for limited inter-incisal movement shall not be 
combined with rating for limited lateral excursion.  
38 C.F.R. § 4.150, Diagnostic Code 9905.  The rating criteria 
for Diagnostic Codes 9902, 9903, and 9904 were not revised.

A review of the record demonstrates that service connection 
for residuals of a fractured mandible was granted in January 
1990, with a noncompensable disability evaluation being 
assigned at that time.  

In December 1992, the veteran requested an increased 
evaluation for her service-connected mandible fracture.  

In December 1994, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that she 
had recurrent headaches and jaw pain that radiated to the ear 
one to two times per week.  Physical examination revealed 
full range of motion of the jaw and of the temporomandibular 
joints with normal extension and flexion of the mandibular as 
well as lateral rotation.  X-rays of the mandible revealed 
screws and a metal plate in the anterior aspect of the 
mandible.  

A dental examination performed at that time revealed the 
veteran's jaw disability had no affect on her everyday 
activities.  The jaw fracture had healed within normal 
limits.  A diagnosis of a healing jaw fracture and 
periodontal disease was rendered.  

The examiner indicated that there was no limitation of motion 
by actual measurement of mouth opening.  There was also no 
loss of masticatory function and occlusion was normal.  The 
examiner further noted that there was no apparent residual of 
the fracture.  He also observed that there was no need for 
teeth replacement.  

In February 1999, the Board remanded this matter for 
additional development.  

In June 1999, the veteran was afforded a VA fee-basis dental 
examination by a dental surgeon.  At the time of the 
examination, the veteran reported having infrequent right jaw 
stiffness and infrequent mild right jaw pain.  She also noted 
having mild tenderness under the chin in the soft tissue 
behind the mentonian.  The veteran denied having any jaw 
complaints at the time of the examination.  She described the 
jaw stiffness as an annoyance that did not limit the jaw 
function.  The veteran pointed to the right masseter as the 
site of the stiffness.  She also noted mild pain in the right 
jaw, in the area of the right masseter muscle.  The veteran 
indicated that the last complaint of pain was over two months 
earlier.  The pain, when present, lasted two to three days 
and was relieved by ibuprofen.  She denied any limitation in 
jaw function with the mild pain.  

The veteran also denied any left side facial pain or jaw 
complaints and any limitation to her jaw movement or ability 
to open her mouth maximally.  She specifically denied having 
any actual temporomandibular joint complaints.  She also 
noted having no problems with speech, eating, swallowing, 
sensation to the face, or facial expression.  

Physical examination revealed that there was no facial 
deformity to visual inspection or palpation.  The chin was 
nontender and there was mild tenderness in the soft tissue 
just behind the chin.  The dentition was crowded.  Occlusion 
was Angle molar Class II, Division I.  There was a small 
carious lesion on #17.  Heavy plaque and calculus on the 
labial and lingual surfaces of the lower teeth was also 
present.  

The temporomandibular joint ranges of motion were as follows:  
maximum inter-incisal opening (33mm + 8mm overjet) = 41 mm 
(normal >40); 5 mm in lateral excursion to the left and right 
(normal >5); and 6 mm in protrusion, which is midline (normal 
>5, at midline).  Overjet was 6 mm.  Overbite was 8mm.  
Gentle overpressure increased maximum inter-incisal opening 
to 46 mm.  No abnormal joint sounds were heard in either TMJ 
at the time of the examination.  Palpation was painless over 
both TMJs.  The face was intact to sharp/dull, light touch, 
and vibratory stimuli in all three divisions of the 
trigeminal nerve, bilaterally.  Jaw jerk was intact.  
Palpation of the muscles of mastication was negative for 
tenderness and trigger points.  

A panoramic survey showed good bone density in the midline of 
the mandible.  There was no radiographic evidence of 
loosening of the surgical plate.  The condyles were normally 
contoured.  The examiner indicated that this was a negative 
study.  

A diagnosis of status post mandible fracture, fully resolved 
was rendered.  The examiner noted that the veteran reported 
infrequent mild right jaw stiffness and pain.  She denied any 
jaw limitation or interference with customary jaw functions.  
The examiner noted that the examination had revealed 
essentially normal examination and radiographic findings.  

As to the schedule of oral and dental conditions, in relation 
to Diagnostic Code 9903, the examiner noted that there was 
complete union of the mandible.  As to Diagnostic Code 9904, 
the examiner indicated that there was no displacement of the 
mandible.  As to Diagnostic Code 9905, the examiner stated 
that the maximum inter-incisal opening equaled 41 
millimeters.  He further noted that gentle overpressure 
increased maximum inter-incisal opening to 46 mm without 
provoking pain or other complaints.  

The examiner observed that the veteran had a well-healed 
mandible fracture.  She denied any complaints referable to 
limitation of jaw function.  When jaw pain was present, she 
characterized it as only an annoyance.  The veteran's maximum 
inter-incisal opening distance was within normal limits as 
were the ranges of lateral excursion.  From a dental point of 
view, the veteran had fully recovered from the mandible 
fracture.  

The Board is of the opinion that the criteria for a 
compensable evaluation for residuals of a mandible fracture 
have not been met.  At the time of the December 1994 VA 
examination, the veteran's jaw fracture was noted to have 
healed within normal limits.  There was also no limitation of 
motion of mouth opening noted at that time.  At the time of a 
June 1999 examination, the veteran was found to have complete 
union of the mandible.  The maximal inter-incisal range was 
41 millimeters.  Lateral excursion was 5 millimeters.  The 
examiner noted that the mandible fracture had fully resolved.  
Thus, the criteria for a compensable evaluation under either 
the old or new criteria have not been met.  

While the veteran has complained of intermittent pain, she 
indicated that it was having no effect on her daily activity 
at the time of her December 1994 VA examination.  It was also 
noted that the veteran had no subjective complaints at that 
time.  Moreover, at the time of her June 1999 VA examination, 
the veteran indicated that she only had mild pain in the 
right jaw and denied any limitation of jaw movement or 
ability to open her mouth maximally.  She described her jaw 
stiffness as only an annoyance that did not limit her jaw 
function.  Furthermore, the examiner found that the veteran 
had fully recovered from the mandible fracture.  The Board 
has considered application of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, to the appellant's residuals of a fracture 
of the mandible.  There is no clinical objective pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a higher evaluation 
under these criteria.


ORDER

A compensable evaluation for residuals of a mandible fracture 
is denied.  


REMAND



With regard to the veteran's claims for increased evaluations 
for residuals of a right ulna fracture and basilar skull 
fracture with headaches, the Board notes that the veteran's 
claims are well grounded.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In the instant case the veteran is technically not seeking 
increased ratings, since her appeal arises from the original 
assignment of disability ratings.  However, when a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran was afforded a VA examination in December 1994.  
In an April 1995 statement, the veteran indicated that her 
conditions had worsened.  She also expressed displeasure with 
the performance of the December 1994 VA examinations.  

In accordance with 38 C.F.R. § 3.327, reexaminations will be 
requested whenever the VA determines there is a need to 
verify the current severity of a disability.  VA is obliged 
to afford a veteran a contemporaneous examination where there 
is evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that her disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Due to the length of time 
that has elapsed since the veteran's last examination, the 
Board finds that it is necessary to afford the veteran a 
contemporaneous examination.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).

The veteran asserts that her service-connected disabilities 
have prevented her from maintaining employment.  This 
contention potentially raised the question of entitlement to 
an extra-schedular evaluation.  In such a case the veteran 
must be afforded an opportunity to submit employment records 
showing the impact of his disability on employment.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated her for any residuals of a 
basilar skull fracture with headaches and 
residuals of a fracture of the right ulna 
since December 1994.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  The veteran should also be 
invited to submit evidence, including 
employment records, showing that her 
service-connected disabilities have 
caused interference with employment.  
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
records of treatment.

2.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the nature and severity of her 
service-connected basilar skull fracture 
with headaches and her service-connected 
ulna fracture.  All necessary tests and 
studies, including x-rays and MRI/CT 
scans, should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be reviewed by the examiner prior to 
the examination.  With regard to the 
basilar skull fracture with headaches, 
the examiner is requested to comment on 
the absence or presence of the following: 
hemiplegia, epileptiform seizures, facial 
nerve paralysis, headaches, dizziness, 
and insomnia.  If headaches are found to 
be present, the examiner should indicate 
the nature and etiology of the headaches 
as well as the frequency and whether or 
not they are prostrating in nature.  The 
examiner should note whether the veteran 
has multi-infarct dementia with 
arteriosclerosis or whether residuals of 
her head injury consist of neurologic 
disabilities.

With regard to right ulna fracture 
residuals, the examiner is requested to 
comment on the absence or the presence of 
the following:  malunion with bad 
alignment; nonunion in upper half; non 
union in lower half, with false movement 
without loss of bone substance or 
deformity; nonunion in lower half, with 
false movement, with loss of bone 
substance and marked deformity.  The 
examiner should also comment on the 
absence or presence of the following:  
"griffin claw" deformity due to flexor 
contraction of the ring and little 
fingers; atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss 
of extension of the ring and little 
fingers, inability to spread the fingers 
(or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for residuals of a 
fracture of the right ulna and residuals 
of a fracture of the basilar skull with 
headaches.  The RO review should include 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







